             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 1 of 45



                             UNITED STATES DISTRICT COURT

                        FOR THE WESTERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION



    JAMES R. BLACKMON, JUSTIN M.      §
    ROZELLE, ERIC A. MYERS and JARED  §
    MUNSON, individually and on behalf of all
                                      §
    others similarly situated,        §
                                      §                             CLASS ACTION COMPLAINT
                          Plaintiffs, §
                                      §                       Case No.: 5:20-cv-00988
               v.                     §
                                      §
    ZACHARY HOLDINGS, INC., CHIEF     §
    EXECUTIVE OFFICER OF ZACHARY      §
    HOLDINGS, INC., THE COMPENSATION §
    AND BENEFITS COMMITTEE OF         §
    ZACHARY HOLDINGS, INC., and JOHN §
    DOES 1-20.                        §
                                      §
                          Defendants. §


                                           COMPLAINT

        Plaintiffs James R. Blackmon, Justin M. Rozelle, Eric A. Myers and Jared Munson

(“Plaintiffs”), by and through their attorneys, on behalf of the ZHI 401(k) Retirement Savings Plan

(the “Plan”), 1 themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

        1.     This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 2 of 45



Plan’s fiduciaries, which include Zachary Holdings, Inc. (“Zachary” or “Company”), the Chief

Executive Officer(s) of Zachry Holdings, Inc. (“CEO”) during the Class Period, 2 and the

Compensation and Benefits Committee of Zachary Holdings, Inc. and its members (“Committee”)

during the Class Period for breaches of their fiduciary duties.

       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Main

v. American Airlines Inc., 248 F.Supp.3d 786 at 792 (N.D. Tex. 2017).

       3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

       4.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”). 3

       5.      As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to


2
 The Class Period is defined as August 21, 2014 through the date of Judgment.
3
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).


                                                 2
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 3 of 45



higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble II, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       6.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Even though 401(k) accounts are fully funded at all

times, that does not prevent plan participants from losing money on poor investment choices by

plan sponsors and fiduciaries, whether due to poor performance, high fees or both.

       7.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       8.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       9.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.


                                                  3
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 4 of 45



       10.     At all times during the Class Period (August 21, 2014 through the date of judgment)

the Plan had more than $482 million dollars in assets under management. At the end of 2017 and

2018, the Plan had over $766 million dollars and $753 million dollars, respectively, in assets under

management that were/are entrusted to the care of the Plan’s fiduciaries. The Plan’s assets under

management qualifies it as a large plan in the defined contribution plan marketplace, and among

the largest plans in the United States. As a large plan, the Plan had substantial bargaining power

regarding the fees and expenses that were charged against participants’ investments. Defendants,

however, did not try to reduce the Plan’s expenses or exercise appropriate judgment to scrutinize

each investment option that was offered in the Plan to ensure it was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       12.     In many instances, Defendants failed to utilize the lowest cost share class for many

of the mutual funds within the Plan, and failed to consider certain collective trusts available during

the Class Period as alternatives to the mutual funds in the Plan, despite their lower fees and

materially similar investment objectives.

       13.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.


                                                  4
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 5 of 45



        14.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.    JURISDICTION AND VENUE

        15.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        16.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        17.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.    PARTIES

        Plaintiffs

        18.     Plaintiff, James R. Blackmon (“Blackmon”), resides in Lexington, North Carolina.

During his employment, Plaintiff Blackmon participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.

        19.    Plaintiff, Justin M. Rozelle (“Rozelle”), resides in La Porte, Texas. During his

employment, Plaintiff Rozelle participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.


                                                 5
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 6 of 45



         20.    Plaintiff, Eric A. Myers (“Myers”), resides in Gautier, Mississippi. During his

employment, Plaintiff Myers participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

         21.    Plaintiff, Jared Munson (“Munson”), resides in Livingston, Texas. During his

employment, Plaintiff Munson participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

         22.    Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

         23.    Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed.

         24.    A few months prior to filing this lawsuit, Plaintiffs requested pursuant to ERISA

§104(b)(4) that the Plan administrator produce several Plan governing documents, including any

meeting minutes of the relevant Plan investment committee(s), which potentially contain the

specifics of Defendants’ actual practice in making decisions with respect to the Plan, including




                                                 6
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 7 of 45



Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments. Plaintiffs’ request for meeting minutes was denied.

         25.    Accordingly, Plaintiffs did not have and do not have actual knowledge of the

specifics of Defendants’ decision-making process with respect to the Plan, including Defendants’

processes (and execution of such) for selecting, monitoring, and removing Plan investments,

because this information is solely within the possession of Defendants prior to discovery. See

Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a

claim without pleading facts which tend systematically to be in the sole possession of defendants,

the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

         26.    Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans. For purposes

of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based

upon (among other things) the facts set forth herein.

         Defendants

         Company Defendant

         27.    Zachary Holdings, Inc. is the Plan sponsor and a named fiduciary with a principal

place of business being 527 Logwood Avenue, San Antonio, Texas. 2018 Form 5500 filed with

the Dept. of Labor (“2018 Form 5500”) at 1.

         28.    Zachary describes itself as “America’s pace-setter in turnkey construction,

engineering, maintenance, turnaround and fabrication services to the power, energy, chemicals,

manufacturing and industrial sectors.” 4 Zachary’s website further describes its business as




4
    https://www.zachrygroup.com accessed August 17, 2020.


                                                 7
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 8 of 45



operating “in in more than 30 offices, and our 20,000 employees work in more than 400 locations

nationwide … .” Id.

       29.     Zachary has delegated its responsibilities for the management and prudent

oversight of the Plan to the Committee. The Compensation and Benefits Committee Charter of

Zachary Holdings, Inc. (“Charter”) at 1. The Charter states that Zachary has delegated

“discretionary authority or discretionary control respecting the management or administration of

the Plans and the management and disposition of Plan assets” to the Committee. Id. Further, the

members of the Committee “may be removed or appointed by the Company’s Chief Executive

Officer (‘CEO’).” Id.

       30.     Zachary also makes discretionary decisions to make company discretionary

contributions to Plan participants. The Summary Plan Description of the ZHI 401(k) Retirement

Savings Plan as in Effect as of January of 2019 (“SPD”) states that: “[y]our Employer may, at its

discretion, make an additional discretionary employer contribution to the Plan.’” SPD at 6.

       31.     Lastly, as noted above, the Company acted through its officers, including the CEO,

to perform Plan-related fiduciary functions in the course and scope of their employment.

       32.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               CEO Defendant

       33.     As noted above, the members of the Committee may be removed or appointed by

the Company’s CEO. Charter at 1.

       34.     Under ERISA, fiduciaries who have the power to appoint other fiduciaries have the

concomitant duty to monitor their appointees.

       35.     Accordingly, anyone who served as Zachry’s CEO during the putative Class Period

is/was a fiduciary of the Plan, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §


                                                8
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 9 of 45



1002(21)(A) because each exercised discretionary authority to appoint and/or monitor the

Committee, which had control over Plan management and/or authority or control over

management or disposition of Plan assets.

       36.     Collectively, any and all Chief Executive Officer(s) that served in that capacity for

Zachary during the Class Period will be referred to herein as the “CEO Defendant.”

               Committee Defendants

       37.     As detailed in the Committee Charter: “[t]he Committee, and each member of the

Committee, is a ‘named fiduciary’ within the meaning of ERISA Section 402(a)(1).” Charter at 2.

The Committee “shall discharge its duties … solely in the interests of participants and their

beneficiaries.” Id. As further enumerated in the Charter, the Committee’s responsibilities shall be,

among other things, “for the exclusive purpose of … defraying reasonable expenses of

administering the Plans.” Id. The Committee is also responsible for determining “the investment

options made available under the Zachry 401(k) Retirement Savings Plan … .” Charter at 3.

       38.     The Committee shall also “develop and maintain an investment policy for the Plans

… . Id. The investment policy must establish an “objective for prudently monitoring and evaluating

the performance of the investment program; periodically evaluating the Plan’s investment

performance and recommend investment option changes … .” Id.

       39.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       40.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 1-10), are collectively referred to herein as the “Committee

Defendants.”




                                                 9
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 10 of 45



               Additional John Doe Defendants

       41.     To the extent that there are additional officers, employees and/are contractors of

Zachary who are/were fiduciaries of the Plan during the Class Period, or were hired as an

investment manager for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

11-20 include, but are not limited to, Zachary officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                       IV.     THE PLAN

       42.     The H.B. Zachry Company Employees’ Retirement and Benefit Plan (“H.B.

Zachary Plan”) was “originally established as of October 27, 1952.” ZHI 401(k) Retirement Saving

Plan Amended and Restated Generally Effective January 1, 2018 (“Plan Doc.”) at 1. The original

H.B. Zachary Plan was amended several times since its inception. Most notably, the H.B. Zachary

Plan took on its current name, the ZHI 401(k) Retirement Savings Plan (the “Plan”), on January

1, 2018. “The purpose of the Plan is to enable eligible Employees to save for retirement.” SPD at

1.

       43.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account. Plan Doc. at

1.


                                                10
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 11 of 45



       Eligibility

       44.     In general, regular full-time employees who’ve reached the age of 18 are eligible

to participate in the Plan. The ZHI 401(k) Retirement Savings Plan Report of Independent

Auditors for December 31, 2018 (“2018 Auditor Report”) at 5. As stated in the 2018 Auditor

Report “Employees of participating subsidiaries of Zachry Holdings, Inc. (Employers) who are 18

years of age or older are generally eligible to participate in the Plan.” Id.

       Contributions

       45.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. Id.

       46.     With regard to employee contributions, “[p]articipants can contribute up to 25% of

their compensation to the Plan … .” Auditor Report at 5. With regard to matching contributions

made by Zachary, Zachary will “fully match the first 3% and 50% of the next 3% of the

participant’s compensation contributed.” Id.

       47.     Like other companies that sponsor 401(k) plans for their employees, Zachary

enjoys both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       48.     Zachary also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees




                                                  11
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 12 of 45



and reduce turnover.” See https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       49.      Given the size of the Plan, Zachary likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       50.      Beginning on January 1, 2016, participants were immediately vested in both their

contributions and company contributions. As detailed in 2018 Auditor Report “[p]articipants are

immediately vested in their voluntary contributions plus actual earnings thereon. Employer

matching contributions made after January 1, 2016, are immediately vested.” 2018 Auditor Report

at 6. Between January 1, 2002 and January 1, 2016, employees were subject to a 5 year vesting

schedule. Id.

       The Plan’s Investments

       51.      The Committee purportedly prudently monitors and evaluates the performance of

“the investment program” available to participants. Charter at 3. But in practice, as alleged below,

the Committee breached its fiduciary duties.

       52.      Several funds were available to Plan participants for investment each year during

the putative Class Period, including a suite of target date funds managed by Fidelity, the Plan’s

recordkeeper.

       53.      The Plan’s assets under management for all funds as of December 31, 2018 was

over $753 million dollars. 2018 Auditor Report at 3.

       Payment of Plan Expenses

       54.      During the Class Period Plan assets were used to pay for expenses incurred by the

Plan, including recordkeeping fees. SPD at 47. As detailed in the SPD: “the expense of

administering the Plan shall be paid by the Plan.” Id.


                                                 12
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 13 of 45



                             V.      CLASS ACTION ALLEGATIONS

       55.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”): 5

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between August 21, 2014 through the date of judgment (the
               “Class Period”).

       56.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 17,994 Plan “participants

with account balances as of the end of the plan year.” 2018 Form 5500 at 2.

       57.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       58.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;



5
 Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                                 13
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 14 of 45



                C.      Whether the Company and CEO Defendants failed to adequately monitor

                        the Committee and other fiduciaries to ensure the Plan was being managed

                        in compliance with ERISA;

                D.      The proper form of equitable and injunctive relief; and

                E.      The proper measure of monetary relief.

        59.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        60.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        61.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.




                                                 14
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 15 of 45



                        VI. DEFENDANTS’ FIDUCIARY STATUS
                        AND OVERVIEW OF FIDUCIARY DUTIES

       62.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       63.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       64.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.




                                                   15
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 16 of 45



        65.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence and are “the highest known to the

law.” Main, 248 F.Supp.3d at 792 (N.D. Tex. 2017).

        66.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        67.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries and set aside the consideration of third persons.

        68.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent


                                                   16
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 17 of 45



ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

       69.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       70.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       71.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period; and (2) a prudent payment arrangement with regard to the Plan’s

recordkeeping and administrative fees.



                                                  17
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 18 of 45



       72.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.   SPECIFIC ALLEGATIONS

A.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       73.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several investments in the Plan throughout

the Class Period, including those identified below, that wasted the Plan and participants’ assets

because of unnecessary costs.

       74.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts, ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts, § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       75.     Investment options have a fee for investment management and other services. With

regards to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

assets. However, the expense ratio also reduces the participant’s return and the compounding



                                                18
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 19 of 45



effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.

        76.     When large plans, particularly those with between $500 million dollars and $1

billion dollars in assets like the Plan here, have options which approach the retail cost of shares for

individual investors or are simply more expensive than the average or median institutional shares

for that type of investment, a careful review of the plan and each option is needed for the fiduciaries

to fulfill their obligations to the plan participants.

        77.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

the Plan has retained several actively-managed funds as Plan investment options despite the fact

that these funds charged grossly excessive fees compared with comparable or superior alternatives,

and despite ample evidence available to a reasonable fiduciary that these funds had become

imprudent due to their higher costs relative to the same or similar investments available. This

fiduciary failure decreased participant compounding returns and reduced the available amount

participants will have at retirement.

        78.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period – which stayed relatively unchanged during the Class

Period - were more expensive than comparable funds found in similarly sized plans (plans having

between $500 million dollars and $1 billion dollars in assets).

        79.     In 2018, for example, many of the mutual funds in the Plan, which in most cases

had remained in the fund unchanged since 2014, had in some cases an 85% difference (in the case

of the Baron Growth Fund Inst) and up to an 82% difference (in the case of Wells Fargo SM Co




                                                    19
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 20 of 45



Gro R6) from the median expense ratios in the same category. The chart below illustrates these

differences for each applicable fund in the Plan: 6


                                                 Expense                           ICI Median
                    Plan Fund                                     Category
                                                  Ratio 7                              Fee

         Fidelity Mid Cap Stock Fund K            0.51%       Domestic Equity          0.42%
       Fidelity Low Priced Stock Fund K           0.53%       Domestic Equity          0.42%
       Fidelity Growth Company Fund K             0.76%       Domestic Equity          0.42%
              Fidelity Contrafund K               0.73%       Domestic Equity          0.42%
            Baron Growth Fund Inst                1.04%       Domestic Equity          0.42%
      Victory Sycamore Established Value I        0.59%       Domestic Equity          0.42%
           Wells Fargo SM Co Gro R6               0.89%       Domestic Equity          0.42%
         Am Beacon Small Cap Val Inst             0.81%       Domestic Equity          0.42%

         80.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the above ICI Median fee is based on a study conducted in 2016

when expense ratios were generally higher than fees today or even in 2019 given the downward

trend of expense ratios the last few years. Indeed, the ICI median expense ratio for domestic equity

funds for plans with between $500 million dollars and $1 billion dollars in assets was 0.52% using

2015 data compared with 0.42% in 2016. Accordingly, 2019 median expense ratios would be

lower than indicated above, demonstrating a greater disparity between the 2019 expense ratios

utilized in the above chart for the Plan’s funds and the median expense ratios in the same category.

         81.     Beginning in October of 2019, the Plan switched from Fidelity Freedom K target

date and Fidelity K equity funds to Fidelity Freedom target date funds and Fidelity Freedom equity




6
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
7
    The listed expense figures are as of 2019.


                                                 20
                Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 21 of 45



funds which have higher expense ratios than the funds that were in the Plan prior to 2019. There

is no valid explanation for why the Plan would have switched to funds with higher expense ratios

other than to increase the revenue sharing amounts which would end up in the coffers of Fidelity.

The chart below illustrates the fund change in 2019 all of which are higher than the ICI medians

in the same category.

                                                                                            ICI
                                                   Expense
                    Plan Fund                                          Category            Median
                                                    Ratio 8
                                                                                            Fee
           Fidelity Freedom 2030 Fund               0.69%             Target Date          0.65%
           Fidelity Freedom 2035 Fund               0.73%             Target Date          0.65%
           Fidelity Freedom 2040 Fund               0.75%             Target Date          0.65%
           Fidelity Freedom 2045 Fund               0.75%             Target Date          0.65%
           Fidelity Freedom 2050 Fund               0.75%             Target Date          0.65%
           Fidelity Freedom 2055 Fund               0.75%             Target Date          0.65%
           Fidelity Freedom 2060 Fund               0.75%             Target Date          0.65%
           Fidelity Mid Cap Stock Fund              0.61%          Domestic Equity         0.42%
         Fidelity Low Priced Stock Fund             0.62%          Domestic Equity         0.42%
         Fidelity Growth Company Fund               0.85%          Domestic Equity         0.42%
                Fidelity Contrafund                 0.82%          Domestic Equity         0.42%

          82.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan’s funds because many prudent alternative funds were

available that offered lower expenses than the median.

          Failure to Investigate Availability of Lower Cost Collective Trusts

          83.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is


8
    The listed expense figures are as of 2019.


                                                  21
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 22 of 45



no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

        84.     Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        85.     As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts, § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

        86.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. Defendants knew this, or at least should have known this,

because the Plan included at least one collective trust offered by Fidelity during the Class Period.

        87.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple


                                                  22
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 23 of 45



disclosure requirements, and cannot advertise or issue formal prospectuses. As a result, their costs

are much lower, with lower or no administrative costs, and lower or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       88.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds). 9

       89.     A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to identify and select available collective trusts. A prudent fiduciary conducting

an impartial review of the Plan’s investments would have identified all funds that could be

converted to collective trusts at the earliest opportunity. Here, during the Class Period, Fidelity

offered collective trust versions of the target date and equity funds in the Plan with the exception

of the FIAM Blend Target Date 2060 Q Fund which was not available until May 15, 2015:




9
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE          BENEFIT        NEWS        (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans              (hereinafter      “CITs
Gaining Ground”). Many if not most mutual fund strategies are available in a collective trust
format, and the investments in the collective trusts are identical to those held by the mutual funds.
Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment holdings, the
plan has the same level of protection that the Investment Company Act provides to individual
investors, thus eliminating the need for the protections of the Investment Company Act. Further,
collective trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
at 1, available at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.


                                                  23
                Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 24 of 45




                             Exp.         Collective Trust      Incep                    % Fee
       Fund in Plan                                                      Exp. Ratio 11
                            Ratio 10          Version            Date                    Excess

      Fidelity Contra                    Fidelity Contrafund   Jan. 17
                            0.73%                                            0.43%         51%
         Class K                          Commingled Pool       2014
                                          Fidelity Mid Cap     May 15
     Fidelity Mid Cap
                            0.62%        Stock Commingled                    0.45%         31%
         Stock K                                                2015
                                                 Pool

 Fidelity Growth Co                      Fidelity Growth Co    Dec. 13
                            0.76%                                            0.43%         55%
          K                              Commingled Pool        2013

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.53%                                            0.32%         49%
     2020 Fund                            Date 2020 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.56%                                            0.32%         55%
     2025 Fund                            Date 2025 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.60%                                            0.32%         61%
     2030 Fund                            Date 2030 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.63%                                            0.32%         65%
     2035 Fund                            Date 2035 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.65%                                            0.32%         68%
     2040 Fund                            Date 2040 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.65%                                            0.32%         68%
     2045 Fund                            Date 2045 Q Fund      2007

 Fidelity Freedom K                      FIAM Blend Target     Oct. 31
                            0.65%                                            0.32%         68%
     2050 Fund                            Date 2050 Q Fund      2007


          90.     The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also




10
     The listed expense figures are as of 2019.
11
     The listed expense figures are as of 2019.


                                                  24
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 25 of 45



should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       91.     As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., 960

F.3d 478, at 483 (8th Cir. 2020) (“minimum investment requirements are ‘routinely waived’ for

individual investors in large retirement-savings plans”); Sweda, 923 F.3d at 329 (citing Tibble II,

729 F.3d at 1137 n.24) (confirming that investment minimums are typically waived for large

plans). Here, “[t]he eligibility requirement for FIAM Blend Target Date is $25 million in client

assets.” See Fidelity Pricing Options for Retirement Plans as of Dec. 31, 2019 (“Fidelity Pricing”),

p. 11. And, “[c]lient assets is defined as assets invested in qualified defined contribution plans

only, which are profit sharing, 401(k), and defined benefit plans that are qualified under Section

401(a) and governmental plans that are described in section 401(a)24 of the IRS code.” Id.

       92.     Clearly, per the below chart, the Plan had sufficient assets under management

during the Class Period to qualify for Fidelity collective trusts:

   Fund in the Plan        2018 AUM       2017 AUM        2016 AUM        2015 AUM       2014 AUM
  Fidelity Freedom K
                           $48,910,114 $52,040,794 $36,381,348 $31,070,230 $28,640,608
      2020 Fund
  Fidelity Freedom K
                           $59,142,039 $61,330,592 $44,721,395 $34,070,230 $29,106,466
      2025 Fund
  Fidelity Freedom K
                           $48,410,548 $46,436,793 $29,614,214 $22,928,331 $19,099,562
      2030 Fund
  Fidelity Freedom K
                           $40,408,229 $38,484,354 $26,521,952 $18,111,905 $15,215,975
      2035 Fund
  Fidelity Freedom K
                           $35,052,500 $33,820,917 $22,831,008 $16,850,457 $13,824,394
      2040 Fund
  Fidelity Freedom K
                           $31,868,634 $31,277,480 $20,688,184 $13,724,503 $10,636,457
      2045 Fund
  Fidelity Freedom K
                           $27,768,386 $26,142,423 $17,679,940 $11,064,462                $8,247,751
      2050 Fund




                                                  25
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 26 of 45



   Fund in the Plan       2018 AUM       2017 AUM        2016 AUM       2015 AUM       2014 AUM
   Fidelity Mid Cap
                         $25,351,046 $28,719,617 $24,966,166
       Stock K
   Fidelity Contra K     $52,810,123 $55,141,726
  Fidelity Growth Co
                         $67,655,256 $71,541,335 $46,529,343 $47,772,529
           K

       93.     A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper available collective trusts and transferred the Plan’s investments into

the lower cost funds at the earliest opportunity.

       94.     There is no good-faith explanation for utilizing higher-cost funds when lower-cost

funds are available for the exact same investment. Indeed, given that the collective trusts were

comprised of the same underlying investments as their mutual fund counterparts, and managed by

the same investment manager, but had lower fees, they generally had greater returns when looking

at the 1, 3, 5, and 10 year average annual returns. Moreover, the Plan did not receive any additional

services or benefits based on its use of more expensive funds; the only consequence was higher

costs for Plan participants. Defendants failed in their fiduciary duties either because they did not

negotiate aggressively enough with their service providers to obtain better pricing or they were

asleep at the wheel and were not paying attention. Either reason is inexcusable.

       95.     Moreover, it is not prudent to select higher cost versions of the same fund even if a

fiduciary believes fees charged to plan participants by the “retail” class investment were the same

as the fees charged by the “institutional” class investment, net of the revenue sharing paid by the

funds to defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359,

2017 WL 3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose

otherwise imprudent investments specifically to take advantage of revenue sharing.” Id., at * 11.




                                                    26
             Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 27 of 45



This lack of basic fiduciary practice resonates loudly in this case given the unreasonable

recordkeeping and administrative costs arrangements put in place by Defendants.

       96.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a

practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.

       97.     Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee

that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

      98.      Zachary’s retirement plan is large and has scale which affords the Plan fiduciaries

the opportunity to negotiate for lower recordkeeping costs and get access to the same investments

with lower expense ratios which benefit the plan participants because the returns are higher and

compounding greater.

      99.      Beginning on July 1, 2015, the Plan participated in Fidelity’s participant revenue

credit program through which recordkeeping fees and other Plan administrative costs were paid




                                                27
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 28 of 45



through the following structure. 12 The Trustee made annual revenue credit payments, from the

funds it received through “revenue sharing,” where the revenue that is shared is included as part

of each mutual fund’s/investment’s expense ratio, to a Revenue Credit Account. Afterward, the

administrator could direct the Trustee to use amounts held in the Revenue Credit Account to

reimburse the Sponsor for fees and expenses associated with services provided to the Plan, or pay

such vendors, including the Trustee or third parties, directly. Any unused amounts is not required

to be remitted back to participants. If the revenue sharing amount is less than the total

administration costs then that credit becomes a fee and is applied.

       100.     In 2020, the Plan contracted for a per participant annual recordkeeping fee of $49

and another administrative fee of $11.       See Required Disclosure Information, ZHI 401(k)

Retirement Savings Plan, Participant Disclosure Notice dated July 13, 2020 (“2020 Fee

Disclosure”) at B4. Given the size of the Plan, the Plan’s fiduciaries could have negotiated for

annual per participant recordkeeping fees below $35 resulting in a significant savings to the Plan

and its participants. 13




12
  See Eleventh Amendment to Trust Agreement Between Fidelity Management Trust Company
and Zachary Holdings, Inc. (“11th Amendment to Trust Agreement”) at 1.
13
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping); see also 401k Averages Book at 95 (20th ed. 2020) (showing that
a plan with only 200 participants and $20 million in assets has an average recordkeeping and
administration cost (through direct compensation) of $12 per participant).


                                                28
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 29 of 45



     101.        Even though the Plan already had this “per capita” charge, the Plan fiduciaries

chose to augment it further by allowing the investment providers to share in the cost of Plan

administration via the above-described revenue sharing system.

       102.      It is important to note that to the investment provider, a portion of the expense ratio

is considered revenue, and possibly to the record-keeper as well, but is a detriment to the

participant’s return because it reduces it and the compounding effect.

       103.      Over the years, the arrangement of placing revenue sharing funds into a Revenue

Account before disbursement to pay for Plan expenses deprived Plan participants of use of their

money and millions of dollars in lost opportunity costs. This arrangement was completely

unnecessary given that the Plan’s fiduciaries could bargain for a per participant/capita fee as

numerous large plans have done with Fidelity, including this Plan in 2020. In a recent action

where Fidelity was a defendant and involving Fidelity’s own plan, the parties stipulated with

regard to Fidelity’s recordkeeping services that “if Fidelity were a third party negotiating this fee

structure at arms-length, the value of services would range from $14-$21 per person per year over

the class period.” Moitoso v. FMR LLC, 2020 WL 1495938, at * 15 (D. Mass. Mar. 27, 2020).

Accordingly, Fidelity has acknowledged the ability of plan fiduciaries to negotiate per

participant/capita fees.

       104.      A more prudent arrangement in this case, also more transparent and easier to

comprehend by participants, would have been to take advantage of the Plan’s scale by selecting

available lower cost investment funds that used little to no revenue sharing and for the Defendants

to   negotiate      and/or     obtain    reasonable      direct   compensation       per    participant

recordkeeping/administration fees.

       105.      By failing to investigate the availability of certain collective trusts, Defendants

caused the Plan to pay millions of dollars per year in unnecessary fees. Defendants further cost


                                                   29
                 Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 30 of 45



Plan participants millions of dollars during the Class Period by (1) failing to negotiate a lower

recordkeeping rate with Fidelity and (2) to the extent Defendants held revenue sharing amounts

for a prolonged period of time and failed to remit any excess revenue sharing back to Plan

participants.

          Failure to Utilize Lower Fee Share Classes

          106.     Plan fiduciaries had an option to choose lower cost Fidelity collective trusts during

the Class Period. But they also had the option of other lower cost identical funds which they

similarly failed to select. Since June 2017, Fidelity has offered K shares of its target date funds.

Generally, “K6 Funds and Class K are available to retirement plans recordkept at Fidelity [like the

Plan here].” Fidelity Pricing at 3. “K6 Funds are intended for plan sponsors that do not want to

receive any revenue sharing or recordkeeping offsets.” Id. The K6 target date shares were

significantly cheaper than the Class K shares 14 – price being the only difference between the two

classes of shares. The following chart illustrates the point:

                               Exp.                                 Incep        Exp.       % Fee
        Fund in Plan                                K6
                              Ratio 15                              Date 16     Ratio 17    Excess

     Fidelity Freedom K                    Fidelity Freedom K6      June 7
                               0.42%                                            0.37%        13%
         2005 Fund                              2005 Fund            2017
     Fidelity Freedom K                    Fidelity Freedom K6      June 7
                               0.46%                                            0.39%        16%
         2010 Fund                              2010 Fund            2017



14
  As noted above, beginning in October of 2019, the Plan switched from Fidelity Freedom K target
date and Fidelity K equity funds to Fidelity Freedom target date funds and Fidelity Freedom equity
funds which have higher expense ratios than the funds that were in the Plan prior to 2019. There
is no valid explanation for why the Plan would have switched to funds with higher expense ratios
other than to increase the revenue sharing amounts which would end up in the coffers of Fidelity.
15
     The listed expense figures are as of 2019.
16
     See May 30, 2020 Fidelity Freedom Funds Prospectus.
17
     The listed expense figures are as of 2019.


                                                    30
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 31 of 45




                            Exp.                                Incep        Exp.       % Fee
     Fund in Plan                               K6
                           Ratio 15                             Date 16     Ratio 17    Excess

  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.49%                                           0.41%        18%
      2015 Fund                             2015 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.53%                                           0.43%        21%
      2020 Fund                             2020 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.56%                                           0.45%        22%
      2025 Fund                             2025 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.60%                                           0.47%        24%
      2030 Fund                             2030 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.63%                                           0.49%        25%
      2035 Fund                             2035 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.65%                                           0.50%        26%
      2040 Fund                             2040 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.65%                                           0.50%        26%
      2045 Fund                             2045 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.65%                                           0.50%        26%
      2050 Fund                             2050 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.65%                                           0.50%        26%
      2055 Fund                             2055 Fund            2017
  Fidelity Freedom K                   Fidelity Freedom K6      June 7
                            0.65%                                           0.50%        26%
      2060 Fund                             2060 Fund            2017
   Fidelity Freedom                      Fidelity Freedom       June 7
                            0.42%                                           0.37%        13%
      Income K                              Income K6            2017
                                                                May 25
   Fidelity Contra K        0.73%       Fidelity Contra K6                  0.45%        47%
                                                                 2017
  Fidelity Diversified
                                        Fidelity Diversified    May 25
  International Class       0.69%                                           0.60%        14%
                                              Int'l K6           2017
           K


       107.     Additionally, the Plan fiduciaries added one fund during the Class Period that cost

more than available identical lower share classes:




                                                31
                 Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 32 of 45



                                                                                   Exp.
                            Years in                    Exp.     Lower Cost                % Fee
       Fund in Plan                  2018 AUM                                      Ratio
                            the Plan                    Ratio      Share             18    Excess

                                                                   Invesco
     Invesco Diversified                                         Diversified
                         2018-2016 $13,171,850 0.52%                              0.42%      21%
      Dividend Fund R5                                          Dividend Fund
                                                                     R6

          108.     Recently, a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved … in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble

III, 2017 WL 3523737, at * 13.

          109.     Defendants knew or should have known of the existence of the above cheaper share

classes (for the Fidelity and Invesco funds) and therefore also should have immediately identified

the prudence of selecting the alternative investments which were all available during the Class

Period.

          110.     As noted above, qualifying for lower share classes usually requires only a minimum

of a million dollars for individual funds. However, initial investment minimums are generally

waived for financial intermediaries and retirement plans.

          111.     A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper share classes available and selected a lower share class than the ones

in the Plan.




18
     The listed expense figures are as of 2019.


                                                   32
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 33 of 45



       112.       Failure to do so was either because Defendants did not negotiate aggressively

enough with their service providers to obtain better pricing or they simply were not paying

attention.

       113.       Nor is it an excuse to select higher cost versions of the same fund to pay for Plan

expenses. As noted above, fiduciaries should not “choose otherwise imprudent investments

specifically to take advantage of revenue sharing.” Tibble III, 2017 WL 3523737, at * 11.

       114.       By failing to investigate the use of lower cost share classes, Defendants caused the

Plan and its participants to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively-Managed Funds

       115.       As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts,

§ 100 cmt. b(1).

       116.       While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively-managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively-managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)


                                                   33
                 Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 34 of 45



          117.     Indeed, on average, funds with high fees perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

          118.     During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication that

Defendants lacked a prudent investment monitoring process.

          119.     The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed alternative funds in

the same fund category. The chart below analyzes funds in the Plan in 2018 using 2018 expense

ratios as a methodology to demonstrate the greater relative expense of the Plan’s funds compared

to their alternative fund counterparts.

                           Net                                   Net
                                                                                          % Fee
      Fund in Plan       Expense      Passive Alternatives     Expense     Incep. Date
                                                                                          Excess
                          Ratio                                Ratio 19

                                     Fidelity Freedom Index                  Dec. 2
                                                                0.14%                      200%
                                       2005 Investor Class                   2009
     Fidelity Freedom
                           0.42%
       K 2005 Fund                   Fidelity Freedom Index
                                                                             June 24
                                       2005 Inst. Premium       0.08%                      425%
                                                                              2015
                                              Class




19
  As of June 1, 2019, Fidelity Freedom Index Funds – Investor Class’ expenses were reduced to
0.12% from 0.14%.


                                                  34
         Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 35 of 45



                     Net                                Net
                                                                               % Fee
 Fund in Plan      Expense    Passive Alternatives    Expense    Incep. Date
                                                                               Excess
                    Ratio                             Ratio 19
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   229%
                               2010 Investor Class                 2009
Fidelity Freedom
                   0.46%
  K 2010 Fund                Fidelity Freedom Index
                                                                   June 24
                               2010 Inst. Premium      0.08%                   475%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   250%
                               2015 Investor Class                 2009
Fidelity Freedom
                   0.49%     Fidelity Freedom Index
  K 2015 Fund                                                      June 24
                               2015 Inst. Premium      0.08%                   513%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   279%
                               2020 Investor Class                 2009
Fidelity Freedom
                   0.53%
  K 2020 Fund                Fidelity Freedom Index
                                                                   June 24
                               2020 Inst. Premium      0.08%                   563%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   300%
                               2025 Investor Class                 2009
Fidelity Freedom
                   0.56%
  K 2025 Fund                Fidelity Freedom Index
                                                                   June 24
                               2025 Inst. Premium      0.08%                   600%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   329%
                               2030 Investor Class                 2009
Fidelity Freedom
                   0.60%
  K 2030 Fund                Fidelity Freedom Index
                                                                   June 24
                               2030 Inst. Premium      0.08%                   650%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   350%
                               2035 Investor Class                 2009
Fidelity Freedom
                   0.63%
  K 2035 Fund                Fidelity Freedom Index
                                                                   June 24
                               2035 Inst. Premium      0.08%                   688%
                                                                    2015
                                      Class
Fidelity Freedom             Fidelity Freedom Index                Oct. 2
                   0.65%                               0.14%                   364%
  K 2040 Fund                  2040 Investor Class                 2009



                                         35
         Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 36 of 45



                     Net                                Net
                                                                               % Fee
 Fund in Plan      Expense    Passive Alternatives    Expense    Incep. Date
                                                                               Excess
                    Ratio                             Ratio 19
                             Fidelity Freedom Index
                                                                   June 24
                               2040 Inst. Premium      0.08%                   713%
                                                                    2015
                                      Class

                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   364%
                               2045 Investor Class                 2009
Fidelity Freedom
                   0.65%
  K 2045 Fund                Fidelity Freedom Index
                                                                   June 24
                               2045 Inst. Premium      0.08%                   713%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Oct. 2
                                                       0.14%                   364%
                               2050 Investor Class                 2009
Fidelity Freedom
                   0.65%
  K 2050 Fund                Fidelity Freedom Index
                                                                   June 24
                               2050 Inst. Premium      0.08%                   713%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                June 1
                                                       0.14%                   364%
                               2055 Investor Class                  2011
Fidelity Freedom
                   0.65%
  K 2055 Fund                Fidelity Freedom Index
                                                                   June 24
                               2055 Inst. Premium      0.08%                   713%
                                                                    2015
                                      Class
                             Fidelity Freedom Index                Jan. 12
                                                       0.14%                   364%
                               2060 Investor Class                  2014
Fidelity Freedom
                   0.65%
  K 2060 Fund                Fidelity Freedom Index
                                                                   June 24
                               2060 Inst. Premium      0.08%                   713%
                                                                    2015
                                      Class
                             Fidelity Freedom Index
                                                                   Oct. 2
                              Income Fund Investor     0.12%                   111%
                                                                   2009
Fidelity Freedom                      Class
                   0.42%
   Income K                  Fidelity Freedom Index
                                                                   June 14
                               Fund Inst. Premium      0.08%                   136%
                                                                    2015
                                      Class
Fidelity Contra                Fidelity Large Cap                  June 7
                   0.73%                              0.035%                   181%
   Class K                       Growth Index                       2016




                                         36
                 Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 37 of 45



                            Net                                    Net
                                                                                             % Fee
      Fund in Plan        Expense      Passive Alternatives      Expense     Incep. Date
                                                                                             Excess
                           Ratio                                 Ratio 19
                                      Vanguard Russell 1000                    Dec. 7
                                                                  0.07%                       165%
                                         Growth Index                          2016


          120.     The above alternative funds generally outperformed the Plan’s funds in their 3 and

5 year average returns as of 2020 given that they were comprised of virtually identical underlying

funds but had lower fees. Moreover, these alternative investments had no material difference in

risk/return profiles with the Plan’s funds and there was a high correlation of the alternative funds’

holdings with the Plan’s funds holdings such that any difference was immaterial.

          121.     These results are not surprising given that in the long-term, actively managed funds

do not outperform their passively managed counterparts. Indeed, the majority of U.S. equity funds

did not outperform their index counterparts in the five years ending June 30, 2019: 20

        Fund Category               Comparison Index              Percentage of Funds That
                                                                  Underperformed Their
                                                                  Benchmark 5 Yr (%)
                 Large-Cap                   S&P 500              78.52

                  Mid-Cap                S&P MidCap 400           63.56

                 Small-Cap              S&P SmallCap 600          75.09

                 Multi-Cap             S&P Composite 1500         82.79

            Domestic Equity            S&P Composite 1500         81.66

           Large-Cap Value                  S&P Value             84.74

            Mid-Cap Value            S&P MidCap 400 Value         92.31

           Small-Cap Value           S&P SmallCap 600 Value       90.57



20
     Source: https://us.spindices.com/spiva/#/reports


                                                    37
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 38 of 45



            Multi-Cap Value           S&P Composite 1500           91.35
                                            Value

        122.     A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

        123.     The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

        B.       Defendants Breached Their Duty of Loyalty to the Plan and Its Participants

        124.     The structure of this Plan is rife with potential conflicts of interest because Fidelity

and its affiliates were placed in positions that allowed them to reap profits from the Plan at the

expense of Plan participants. Here, the Plan’s Trustee is Fidelity, and an affiliate of Fidelity

performs the recordkeeping services for the Plan.

        125.     This conflict of interest is laid bare in this case where lower-cost Fidelity collective

trusts and index funds – materially similar or identical to the Plan’s other Fidelity funds (other than

in price) – were available but not selected because the higher-cost funds returned more value to

Fidelity.

        126.     There appears to be no reasonable justification for the millions of dollars collected

from Plan participants that ended up in Fidelity’s coffers.

        127.     The Company, and the fiduciaries to whom it delegated authority, breached their

duty of undivided loyalty to Plan participants by failing to adequately supervise Fidelity and its

affiliates and ensure that the fees charged by Fidelity and its affiliates were reasonable and in the

best interests of the Plan and its participants. Clearly, Defendants failed this aspect of their

fiduciary duties.




                                                   38
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 39 of 45



                                FIRST CLAIM FOR RELIEF
                     Breaches of Fiduciary Duties of Loyalty and Prudence
                         (Asserted against the Committee Defendants)

       128.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       129.     At all relevant times, the Committee Defendants (“Prudence Defendants”) were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       130.     As fiduciaries of the Plan, the Prudence Defendants were subject to the fiduciary

duties imposed by ERISA Section 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included

managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, and acting with the care, skill, diligence, and prudence under the circumstances that

a prudent person acting in a like capacity and familiar with such matters would use in the conduct

of an enterprise of like character and with like aims.

       131.     The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.        They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence Defendants selected and retained investment options

in the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate certain

collective trusts as alternatives to mutual funds, even though they generally provide the same

investment management services at a lower cost. Likewise, the Prudence Defendants failed to

monitor or control the grossly excessive compensation paid for recordkeeping services.


                                                   39
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 40 of 45



        132.     As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had the Prudence Defendants complied with their fiduciary obligations, the Plan would

not have suffered these losses, and Plan participants would have had more money available to them

for their retirement.

        133.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for the Prudence Defendants’ breaches as set forth in their Prayer

for Relief.

        134.     The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Prudence Defendant is also liable for

the breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                                  SECOND CLAIM FOR RELIEF
                          Failure to Adequately Monitor Other Fiduciaries
                        (Asserted against Zachary and the CEO Defendants)

        135.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        136.     Zachary and the CEO Defendants (the “Monitoring Defendants”) had the authority

to appoint and remove members of the Committee and were aware that the Committee Defendants

had critical responsibilities as fiduciaries of the Plan.




                                                   40
              Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 41 of 45



       137.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       138.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or used

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to the

Monitoring Defendants.

       139.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                 (a)   Failing to monitor and evaluate the performance of the Committee

         Defendants or have a system in place for doing so, standing idly by as the Plan suffered

         significant losses in the form of unreasonably high expenses, imprudent choices of funds’

         class of shares, and inefficient fund management styles that adversely affected the

         investment performance of the Funds’ and their participants’ assets as a result of the

         Committee Defendants’ imprudent actions and omissions;

                 (b)   Failing to monitor the processes by which Plan investments were evaluated,

         failing to correct the Committee Defendants’ failure and continued failure to investigate

         the availability of lower-cost share classes and failing to correct the Committee

         Defendants’ failure and continued failure to investigate the availability of lower-cost

         collective trust vehicles; and




                                                41
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 42 of 45



                  (c)   Failing to remove Committee members whose performance was inadequate

          in that they continued to maintain imprudent, excessively costly, and poorly performing

          investments within the Plan, and caused the Plan to pay excessive recordkeeping fees, all

          to the detriment of the Plan and Plan participants’ retirement savings.

        140.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        141.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:

        A.       A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

        B.       Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;

        C.       A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

        D.       An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including restoring to the Plan all

losses resulting from imprudent investment of the Plan’s assets, restoring to the Plan all profits the


                                                  42
               Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 43 of 45



Defendants made through use of the Plan’s assets, and restoring to the Plan all profits which the

participants would have made if the Defendants had fulfilled their fiduciary obligations;

          E.     An order requiring the Company Defendant to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Company

Defendant as necessary to effectuate said relief, and to prevent the Company Defendant’s unjust

enrichment;

          F.     Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

          G.     An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;

          H.     Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or

fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.     An award of pre-judgment interest;

          J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

          K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and




                                                 43
         Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 44 of 45




   L.      Such other and further relief as the Court deems equitable and just.

                                         Respectfully submitted,

Dated:     August 21, 2020               MUNSCH HARDT KOPF & HARR, P.C.

                                         /s/ Craig A. Harris              .
                                         Craig A. Harris
                                         State Bar No. 09056750
                                         Natalie A. Sears
                                         State Bar No. 24098400
                                         500 N. Akard St., Suite 3800
                                         Dallas, Texas 75201
                                         (214) 855-7500 (telephone)
                                         (214) 855-7584 (facsimile)
                                         charris@munsch.com
                                         nsears@munsch.com

                                         - And –

                                         James A. Ray
                                         State Bar. No. 24079746
                                         1717 W. 6th Street, Suite 250
                                         Austin, Texas 78703
                                         jray@munsch.com

                                         - And -

                                         CAPOZZI ADLER, P.C.

                                         /s/ Donald R. Reavey          .
                                         CAPOZZI ADLER, P.C.
                                         Donald R. Reavey, Esquire
                                         (Admission Pro Hac Vice to be Requested)
                                         PA Attorney ID #82498
                                         2933 North Front Street
                                         Harrisburg, PA 17110
                                         donr@capozziadler.com
                                         (717) 233-4101
                                         Fax (717) 233-4103




                                            44
Case 5:20-cv-00988 Document 1 Filed 08/21/20 Page 45 of 45



                          /s/ Mark K. Gyandoh               .
                          Mark K. Gyandoh, Esquire
                          N.J. Bar ID: 025622001
                          CAPOZZI ADLER, P.C.
                          312 Old Lancaster Road
                          Merion Station, PA 19066
                          markg@capozziadler.com
                          (610) 890-0200
                          Fax (717) 233-4103

                          Counsel for Plaintiffs and the Putative Class




                            45
